





PLAN OF SHARE EXCHANGE AND REORGANIZATION

THIS PLAN OF SHARE EXCHANGE AND REORGANIZATION (the “Plan”) is entered into
effective as of June 15, 2006 by and among Terra Media, Ltd. a Delaware
corporation (the “Company”), Ding Dong School, Ltd. a New Jersey corporation
(“Ding Dong”), and the stockholders of Ding Dong (the “Exchanging Stockholders”)
listed on Exhibit A attached hereto.




R E C I T A L S

A.

The Company has authorized capital stock consisting of 20,000,000 shares of
common stock (“Common Stock”), $0.001 par value, of which no shares are issued
and outstanding.

B.

Ding Dong has authorized capital stock consisting of 20,000,000 shares of common
stock, $0.001 par value, of which 11,154,500 shares (the “Ding Dong Common
Shares”) are issued and outstanding and held by certain Exchanging Stockholders,
and 5,000,000 shares of undesignated preferred stock, $0.001 par value, of which
none are issued and outstanding.  Ding Dong Common Shares and Ding Dong
Preferred Shares are collectively referred to as Ding Dong Shares.

C.

The Exchanging Stockholders wish to exchange all of his/her Ding Dong Shares on
the Closing Date (as defined below), for the shares of the Company’s Common
Stock (the “Company Shares”), subject to and upon the terms hereinafter set
forth.

PLAN

It is agreed as follows:

1.

Securities Exchange and Reorganization

1.1

Plan to Exchange Securities.  Subject to the terms and upon the conditions set
forth herein, each Exchanging Stockholder agrees to exchange his/her shares, at
the Closing, for pro rata shares of the Company Shares, as determined according
to Section 1.1(a) below.   

(a)

Determination of Pro Rata Share of Company Shares.  Each Exchanging Stockholder
is entitled to receive one Company Share(s) for each Ding Dong Share owned by
the Exchanging Stockholder at the Closing.  The number of Company Shares that
each Exchanging Stockholder is entitled to receive as determined hereunder is
set forth opposite each Exchanging Stockholder’s name on Exhibit A.

1.2.

Instruments of Transfer.

(a)

Ding Dong Shares.  Each Exchanging Stockholder shall deliver to the Company
original certificates evidencing Ding Dong Shares along with executed stock
powers, in form and substance satisfactory to the Company, for purposes of
assigning and transferring all of their right, title and interest in and to Ding
Dong Shares.  From time to time





1







after the Closing Date, and without further consideration, the Exchanging
Stockholders will execute and deliver such other instruments of transfer and
take such other actions as the Company may reasonably request in order to
facilitate the transfer to the Company of the securities intended to be
transferred hereunder.

(b)

The Company Shares.  The Company shall deliver to the Exchanging Stockholders on
the Closing Date original certificates evidencing the Company Shares, in form
and substance satisfactory to the Exchanging Stockholders, in order to
effectively vest in the Exchanging Stockholders all right, title and interest in
and to the Company Shares.  From time to time after the Closing Date, and
without further consideration, the Company will execute and deliver such other
instruments and take such other actions as the Exchanging Stockholders may
reasonably request in order to facilitate the issuance to them of the Company
Shares.

1.3

Closing.  The closing (“Closing”) of the exchange of Ding Dong Shares and the
Company Shares shall take place at the Law Office of Roger L. Fidler, 225
Franklin Avenue, Midland Park, NJ 07432 concurrently with the execution of this
Plan.  The date on which the Closing takes place is referred to herein as the
“Closing Date.”  The Closing shall be effective as of the execution of this
Plan.

1.4

Tax Free Reorganization.  The parties intend that the transaction under this
Plan qualify as a tax-free reorganization under Section 368(a)(1)(G) of the
Internal Revenue Code of 1986, as amended.

2.

Representations, Warranties and Covenants of the Exchanging Stockholders.  Each
Exchanging Stockholder severally represents, warrants and covenants to and with
the Company with respect to himself, as follows:

2.1.

Title to Shares.  Each Exchanging Stockholder is the sole record and beneficial
owner of Ding Dong Shares held by such Exchanging Stockholder, free and clear of
all liens, encumbrances, equities, assessments and claims, and that there are no
warrants, options, subscriptions, calls, or other similar rights of any kind for
the issuance or purchase of any of Ding Dong Shares or other securities of Ding
Dong held by such Exchanging Stockholder.  Upon delivery of Ding Dong Shares by
each Exchanging Stockholder and exchange of the Company Shares in full by the
Company pursuant to this Plan, each Exchanging Stockholder will transfer to the
Company valid legal title to Ding Dong Shares held by such Exchanging
Stockholder, free and clear of all restrictions, liens, encumbrances, equities,
assessments and claims (other than any restrictions, liens, encumbrances,
equities, assessments or claims as may arise from or as a result of (i)
restrictions under applicable Federal and state securities laws, and (ii) any
act or omission of the Company).

2.2.

Authority Relative to this Plan.  Each Exchanging Stockholder has all requisite
individual or corporate power and authority, as the case may be, to enter into
and to carry out all of the terms of this Plan and all other documents executed
and delivered in connection herewith (collectively, the “Documents”).  All
individual or corporate action, as the case may be, on the part of each
Exchanging Stockholder necessary for the authorization, execution, delivery and
performance of the Documents by such Exchanging Stockholder has





2




been taken and no further authorization on the part of such Exchanging
Stockholder is required to consummate the transactions provided for in the
Documents.  When executed and delivered by each Exchanging Stockholder, the
Documents shall constitute the valid and legally binding obligation of such
Exchanging Stockholder, enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency reorganization and
moratorium laws and other laws affecting enforcement of creditor’s rights
generally and by general principles of equity.

2.3.

Securities Matters.

(a)

Each Exchanging Stockholder understands that (i) the Company Shares have not
been registered or qualified under the Securities Act of 1933, as amended (the
“Securities Act”) or any state securities or “blue sky” laws, on the ground that
the sale provided for in this Plan and the issuance of the securities hereunder
is exempt from registration and qualification under Sections 4(2) and 18 of the
Securities Act, and (ii) the Company’s reliance on such exemptions is predicated
on the each Exchanging Stockholder’s representations set forth herein.




(b)

Each Exchanging Stockholder acknowledges that an investment in the Company
involves an extremely high degree of risk, lack of liquidity and substantial
restrictions on transferability and that such Exchanging Stockholder may lose
his, her or its entire investment in the Company Shares.




(c)

The Company has made available to each Exchanging Stockholder or the advisors of
any such Exchanging Stockholder the opportunity to obtain information to
evaluate the merits and risks of the investment in the Company Shares, and each
Exchanging Stockholder has received all information requested from the Company.
 Each Exchanging Stockholder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Company Shares and the business, properties, plans, prospects, and financial
condition of the Company and to obtain additional information as such Exchanging
Stockholder has deemed appropriate for purposes of investing in the Company
Shares pursuant to this Plan.




(d)

Each Exchanging Stockholder, personally or through advisors, has expertise in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development to the Company and has sufficient
knowledge and experience in financial and business matters to assess the
relative merits and risks of an investment in the Company.  In connection with
the purchase of the Company Shares, each Exchanging Stockholder has relied
solely upon independent investigations made by such Exchanging Stockholder and
has consulted such Exchanging Stockholder’s own investment advisors, counsel and
accountants.  Each Exchanging Stockholder has adequate means of providing for
current needs and personal contingencies, has no need for liquidity, and can
sustain a complete loss of the investment in the Company Shares.




(e)

The Company Shares which the Company is to issue hereunder will be acquired for
each Exchanging Stockholder’s own account, for investment purposes, not





3




as a nominee or agent, and not with a view to or for sale in connection with any
distribution of the Company Shares in violation of applicable securities laws.




(f)

Each Exchanging Stockholder understands that no federal or state agency has
passed upon the Company Shares or made any finding or determination as to the
fairness of the investment in the Company Shares.




(g)

No Exchanging Stockholder has received any general solicitation or general
advertising concerning the Company Shares, nor is any Exchanging Stockholder
aware of any such solicitation or advertising.




(h)

Each Exchanging Stockholder understands that the Company Shares will be
characterized as “restricted” securities under federal securities laws inasmuch
as they are being acquired in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.  Each Exchanging Stockholder agrees that such Exchanging
Stockholder will not sell all or any portion of the Company Shares except
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration under the Securities Act.  Each Exchanging
Stockholder understands and acknowledges that all certificates representing the
Company Shares shall bear the following legend or a legend of similar import and
that the Company shall refuse to transfer the Company Shares except in
accordance with such restrictions:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER CERTAIN STATE
SECURITIES LAWS.  NO SALE OR TRANSFER OF THESE SHARES MAY BE MADE IN THE ABSENCE
OF (1) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (2) AN OPINION OF
COUNSEL THAT REGISTRATION UNDER THE ACT OR UNDER APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED SALE OR TRANSFER.”




2.4.

Full Disclosure.  No representations or warranties made by any Exchanging
Stockholder in this Plan, in any of the exhibits or schedules attached to this
Plan, or in the schedules attached hereto, or in any other statements furnished
or to be furnished by the such Exchanging Stockholder to the Company pursuant to
this Plan contains any untrue statement of a material fact or omits to state a
material fact necessary to make any statement contained herein or therein not
misleading.  Copies of all documents heretofore or hereafter delivered or made
available to the Company by any Exchanging Stockholder pursuant hereto were or
will be complete and accurate records of such documents.











4




3.

Representations, Warranties and Covenants of Ding Dong and the Exchanging
Stockholders.  Ding Dong and each Exchanging Stockholder jointly and severally
represents, warrants and covenants to the Company as follows (exception to the
following representations and warranties shall be set forth on Schedule 3.12,
which is referred to as the “Disclosure Schedule”):

3.1.

Authority Relative to this Plan.  Ding Dong has all requisite corporate power
and authority to enter into and to carry out all of the terms of this Plan and
all other documents executed and delivered in connection herewith (collectively,
the “Documents”).  All corporate action on the part of Ding Dong necessary for
the authorization, execution, delivery and performance of the Documents by Ding
Dong has been taken and no further authorization on the part of Ding Dong is
required to consummate the transactions provided for in the Documents.  When
executed and delivered by Ding Dong, the Documents shall constitute the valid
and legally binding obligation of Ding Dong, enforceable in accordance with
their respective terms, except as limited by applicable bankruptcy, insolvency
reorganization and moratorium laws and other laws affecting enforcement of
creditor’s rights generally and by general principles of equity.

3.2.

Capitalization of Ding Dong.  The authorized capital stock of Ding Dong consists
of 20,000,000 shares of common stock, $0.001 par value (the “Ding Dong Common
Stock”), of which 11,154,500 shares are issued and outstanding, and 5,000,000
shares of undesignated preferred stock, $0.001 par value, of which none are
issued and outstanding.  All issued and outstanding shares of Ding Dong Common
Stock are duly authorized, validly issued, fully paid and nonassessable, and are
held of record by the Exchanging Stockholders.  There are no outstanding
options, warrants, rights, subscriptions, calls, contracts or other Plans to
issue, purchase or acquire, or securities convertible into, shares of capital
stock or other securities of any kind representing an ownership interest in Ding
Dong other than those set forth on Schedule 3.2, and no Exchanging Stockholder
is a party to any proxy, voting trust or other Plans with respect to the voting
of Ding Dong Common Stock.

3.3.

Subsidiaries.  Ding Dong has no subsidiaries.  There are no stock or equity
interests, direct or indirect, of Ding Dong in any other firm, corporation,
association or business organization. Ding Dong is the sole record owner of all
of the issued and outstanding capital stock, free and clear of all liens,
encumbrances, equities, assessments and claims.  All of the issued and
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable.  There are no outstanding options, warrants, rights,
subscriptions, calls, contracts or other plans to purchase or acquire, or
securities convertible into, shares of capital stock or other securities of any
kind representing an ownership interest in Ding Dong, and neither Ding Dong nor
any Exchanging Stockholder is a party to any proxy, voting trust or other plans
with respect to the voting of the capital stock.

3.4.

Organization and Standing.  Ding Dong is a corporation duly organized, validly
existing and in good standing under the laws of its state or jurisdiction of
incorporation and is duly qualified or registered to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the business conducted by it or the location of the properties owned or
leased by it makes such qualification necessary and where the failure to be so
qualified would have a material adverse effect on Ding Dong, taken as a whole.
 Ding Dong





5




has the full corporate power and authority to own or lease and operate its
properties and to carry on its business as now being conducted.

3.5.

No Default or Legal Restrictions.  Ding Dong is not in violation of its articles
of incorporation, bylaws or other governing documents.  Nor is Ding Dong in
default under, or in breach of any term or provision of, any contract, plan,
lease, license, commitment, mortgage, indenture, bond, note, instrument or other
obligation where such default or breach would have a material adverse effect on
Ding Dong and the Subsidiaries, taken as a whole.  The execution and delivery of
this Plan by Ding Dong and the Exchanging do not and will not violate the
articles of incorporation, bylaws or other governing documents of Ding Dong,
and, except where any such conflict, breach, default or violation would not have
a material adverse effect on Ding Dong, the execution and delivery of this Plan
by Ding Dong and the Exchanging Stockholders do not and will not (a) conflict
with or result in any breach of (or create in any party the right to accelerate,
terminate, modify or cancel) any terms, conditions or provisions of, or
constitute a default under, or require the consent of any party to, or result in
the imposition of any lien or encumbrance upon any asset or property of Ding
Dong pursuant to the terms and conditions of, any contract to which Ding Dong or
any Exchanging Stockholder is now a party or by which any of them or any of
their respective properties, assets or rights may be bound or affected, (b)
violate any provision of any law, rule or regulation of any administrative
agency or governmental body, or any order, writ, injunction or decree of any
court, administrative agency, governmental body or arbitrator, or (c) require
any filing with, or license, permit, consent or other governmental approval of,
any federal, state or local governmental body or governmental agency (including,
without limitation, the Securities and Exchange Commission, other than the
filing of a From D and similar state securities laws filings.)

3.6.

Compliance with Law.  Ding Dong is not in violation of any federal, state, local
or foreign law, ordinance, regulation, judgment, decree, injunction or order of
any court or other governmental entity.  

3.7.

Financial Statements.  

(a)

Ding Dong’s Latest Financial Statement reflects statements of operations,
shareholders’ equity and cash flows for the period from its inception through
December 31, 2005.  Ding Dong’s Latest Financial Statements (i) is in accordance
with the books and records of Ding Dong and has been prepared in conformity with
generally accepted accounting principles (“GAAP”) consistently applied for all
periods, and (ii) will fairly present the financial position of Ding Dong as of
the respective dates thereof, and the results of operations, and changes in
shareholders’ equity and changes in cash flow for the periods then ended, all in
accordance with GAAP consistently applied for all periods.

(b)

Except as set forth on Ding Dong’s Financial Statements, Ding Dong has no debt,
liability or obligations of any nature, whether accrued, absolute, contingent,
or otherwise, whether due or to become due and whether or not the amount hereof
is readily ascertainable, that will not be reflected as a liability in Ding
Dong’s Latest Financial Statements or except for liabilities incurred by Ding
Dong in the ordinary course of business, consistent with past practices which
are not otherwise prohibited by, or in violation of, or which will not result in
a breach of, the representations, warranties, and covenants of Ding Dong
contained in this Plan.  





6




There will be no material loss contingencies (as such term is used in Statement
of Financial Accounting Standards No. 5 (“FAS No. 5”) issued by the Financial
Accounting Standards Board (the “FASB”) which will not be adequately provided
for in Ding Dong Financial Statements as required by FAS No. 5.

3.8.

Absence of Undisclosed Liabilities.  Ding Dong does not have any material
liabilities, obligations or claims of any kind whatsoever which are required to
be set forth in financial statements prepared in accordance with GAAP, whether
secured or unsecured, accrued or unaccrued, fixed or contingent, matured or
unmatured, direct or indirect, contingent or otherwise and whether due or to
become due (referred to herein individually as a “Liability” and collectively as
“Liabilities”), other than (a) Liabilities that are reserved for or disclosed in
the Latest Reviewed Financial Statements, (b) Liabilities incurred by Ding Dong
in the ordinary course of business after the date of the Latest Financial
Statements (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement or violation of law), or (c) Liabilities for Contracts (other than
any express executory obligations that might arise due to any default or other
failure of performance by Ding Dong prior to the Closing Date).

3.9.

Absence of Material Adverse Changes.  Since the date of the Latest Reviewed
Financial Statements, there has not been any (a) material adverse change in the
business, operations, properties, condition (financial or otherwise) of Ding
Dong (b) damage, destruction or loss, whether covered by insurance or not,
materially and adversely affecting the business, properties or condition
(financial or otherwise) of Ding Dong, taken as a whole, or (c) change by Ding
Dong in accounting methods or principles used for financial reporting purposes,
except as required by a change in generally accepted accounting principles and
concurred with by Ding Dong’s independent certified public accountants.

3.10.

Real Property.  Currently, there are no real properties owned by nor leased to
Ding Dong.    

3.11.

Tangible Personal Property.  Ding Dong has good and marketable title to all
tangible personal property it purports to own as of the date of the Latest
Reviewed Financial Statements (except for personal property sold or otherwise
disposed of since the date of the Latest Reviewed Financial Statements in the
ordinary course of business), free and clear of all mortgages, liens,
encumbrances, claims or restrictions other than (i) liens for current taxes not
due and payable or being contested in good faith by appropriate proceedings,
(ii) liens imposed by law and incurred in the ordinary course of business for
obligations not yet due to carriers, warehousemen, laborers, materialmen and the
like, and (iii) mortgages, liens, encumbrances, claims or restrictions, if any,
that do not materially detract from or interfere with the present use or value
of such personal property.

3.12.

Intellectual Property Rights.  Schedule 3.12 contains a list of all patents,
trademarks, trade names, corporate names, service marks, computer software,
customer lists, processes, know-how and trade secrets (collectively, the
“Intellectual Property”) used in or necessary for the conduct of the business of
Ding Dong as currently conducted.  Ding Dong owns, or is licensed to use, all of
the Intellectual Property.  No claim has been asserted or threatened by any
person with respect to the use of such Intellectual Property or challenging or





7




questioning the validity or effectiveness of any such license or plan with
respect thereto, and the use of such Intellectual Property by Ding Dong do not
infringe on the rights of any other person.

3.13.

Taxes.

(a)

Ding Dong has filed all material returns, declarations, reports, claims for
refund, or information returns or statements relating to any Federal, State,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, custom
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty
or addition thereto whether disputed or not (individually, a “Tax” and,
collectively, “Taxes”), and further including any schedule or attachment
thereto, and any amendment thereof, that Ding Dong was required to file under
any Federal, State, local, or foreign laws (individually, a “Tax Return” and,
collectively, “Tax Returns”).  All such Tax  Returns were correct and complete
in all material respects.  All Taxes owed by Ding Dong has been paid when due or
adequate provision has been made therefore in the applicable financial
statements.  There are no security interests or liens on any of the assets or
the stock or other securities of Ding Dong that arose in connection with any
failure (or alleged failure) to pay any Tax.




(b)

Ding Dong has withheld and paid all Taxes required by law to have been withheld
and paid in connection with amounts paid or owing to any employee, commissioned
agent, creditor, stockholder, or other third party.




(c)

There is no dispute or claim concerning any Tax liability of, or attributable
to, Ding Dong has (including, without limitation, any dispute or claim with
respect to any jurisdiction in which Ding Dong does not currently file Tax
Returns) either (i) claimed or raised by any authority in writing, or (ii) as to
which Ding Dong or any Exchanging Stockholder has knowledge.




(d)

Ding Dong has not waived nor extended any statute of limitations in respect of
any assessment or collection of Taxes or any alleged, proposed or actual
deficiency in Taxes or agreed to any extension of time with respect to the
filing of any Tax Return.




(e)

Ding Dong has not filed any consent under Section 341(f) of the Internal Revenue
Code (the “Code”).




(f)

Ding Dong has not made any payments, or is obligated to make payments, and is
not a party to any plan that under certain circumstances could obligate it to
make any payments that will not be deductible under Section 280G of the Code.




(g)

Ding Dong has no liability for the Taxes of any person or entity other than Ding
Dong (i) under Section 1.1502-6 of the Treasury Regulations (or any similar
provision of State, local or foreign law), (ii) as a transferee or successor,
(iii) by contract, or (iv) otherwise.








8




3.14.

Litigation.  There is no legal, administrative, arbitration or other proceeding,
suit, claim or action of any nature or investigation, review or audit of any
kind pending or threatened against or involving Ding Dong or its assets or
properties.

3.15.

Employee Benefit Plans.  Ding Dong has no employee benefit plans.  

3.16.

Accounts Receivable.  All accounts receivable that are reflected on the Latest
Reviewed Financial Statements or that have arisen since the date of the Latest
Reviewed Financial Statements (except such accounts receivable as have been
collected since the Latest Reviewed Financial Statements) in excess of reserves
for doubtful accounts are valid and enforceable claims and arise out of bona
fide transactions in the ordinary course of business in conformity with the
applicable purchase orders, plans and specifications.  Such accounts receivable
are subject to no valid defenses or offsets, except such discounts as are
customarily offered to customers in the ordinary course of business and routine
customer complaints or warranty demands that are not material in nature.  

3.17.

Inventory.  All inventory of Ding Dong, whether reflected on the Latest Reviewed
Financial Statements or otherwise, consists of a quality and quantity usable and
salable in the ordinary course of business.  The value of all items of obsolete
inventory and of inventory of below standard quality has been written down to
realizable market value, and the value at which such inventory is carried
reflects Ding Dong’s normal inventory valuation policy of stating its inventory
at the lower of cost or market value, in each case in accordance with generally
accepted accounting principles.

3.18.

Brokers or Finders.  Ding Dong and the Exchanging Stockholders have engaged no
broker, agent, finder or investment advisor in connection with the transactions
contemplated by this Plan, and no broker, agent or finder is entitled to any
brokerage or finder’s fee or other commission in respect of this Plan or the
transactions contemplated hereby.

3.19.

Employees.  

(a)

No executive, key employee or group of employees has any plans to terminate
employment with Ding Dong or any of the Subsidiaries.




(b)

Ding Dong is not a party to or bound by any collective bargaining plan.  Ding
Dong has not experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining  disputes since the organization of
Ding Dong.




(c)

Ding Dong is not a party to, and/or is bound by, any employment contract with
any of its employees.




3.20.

Contracts and Commitments; No Default.  Ding Dong:

(a)

has no written or oral contract, commitment, agreement or arrangement with any
person which (A) requires payments individually in excess of Twenty Five
Thousand Dollars ($25,000) annually or in excess of One Hundred Thousand Dollars
($100,000) over its term (including without limitation periods covered by any
option to extend or renew by





9




either party) and (B) is not terminable on thirty (30) days’ or less notice
without cost or other Liability;

(b)

does not pay any person or entity cash remuneration at the annual rate
(including without limitation guaranteed bonuses) of more than Fifty Thousand
($50,000) for services rendered;




(c)

is not restricted by Plan from carrying on its businesses or any part thereof
anywhere in the world or from competing in any line of business with any person
or entity;




(d)

is not subject to any obligation or requirement to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
person or entity;




(e)

is not party to any plan, contract, commitment or loan to which any of its
directors, officers or shareholders or any Affiliate (or former Affiliate)
thereof is a party;




(f)

is not subject to any outstanding sales or purchase contracts, commitments or
proposals which is anticipated to result in any loss upon completion or
performance thereof;




(g)

is not party to any purchase or sale contract or Plan that calls for aggregate
purchases or sales in excess over the course of such contract or Plan of One
Hundred Thousand Dollars ($100,000) or which continues for a period of more than
twelve months (including without limitation periods covered by any option to
renew or extend by either party) which is not terminable on sixty (60) days’ or
less notice without cost or other Liability at or any time after the Closing;
and




(h)

has no distributorship, dealer, manufacturer’s representative, franchise or
similar sales contract relating to the payment of a commission.




3.21.

Full Disclosure.  No representations or warranties made by Ding Dong and the
Exchanging Stockholders in this Plan, in any of the exhibits or schedules
attached to this Plan, or in the schedules attached hereto, or in any other
statements furnished or to be furnished by Ding Dong and the Exchanging
Stockholders to the Company pursuant to this Plan contains any untrue statement
of a material fact or omits to state a material fact necessary to make any
statement contained herein or therein not misleading.  Copies of all documents
heretofore or hereafter delivered or made available to the Company by Ding Dong
and the Exchanging Stockholders pursuant hereto were or will be complete and
accurate records of such documents.

4.

Representations, Warranties and Covenants of the Company.  The Company
represents, warrants and covenants to Ding Dong and each of the Exchanging
Stockholders as follows.  

4.1.

Organization and Good Standing.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has full corporate power and authority to enter into and perform its
obligations under this Plan.





10




4.2.

Capitalization.  The authorized capital stock of the Company consists of
20,000,000 shares of Common Stock, $0.001 par value, of which no shares are
issued and outstanding.  All issued and outstanding shares of Common Stock
immediately prior to the Closing are duly authorized, validly issued, fully paid
and nonassessable.  Immediately prior to the Closing, there were no outstanding
options, warrants, rights, subscriptions, calls, contracts or other Plans to
issue, purchase or acquire, or securities convertible into, shares of capital
stock or other securities of any kind representing an ownership interest in the
Company.

4.3.

Authority Relative to this Plan.  The Company has all requisite corporate power
and authority, to enter into and to carry out all of the terms of the Documents.
 All corporate action on the part of the Company necessary for the
authorization, execution, delivery and performance of the Documents by the
Company has been taken and no further authorization on the part of the Company
is required to consummate the transactions provided for in the Documents.  When
executed and delivered by the Company, the Documents shall constitute the valid
and legally binding obligation of the Company, enforceable in accordance with
their respective terms, except as limited by applicable bankruptcy, insolvency
reorganization and moratorium laws and other laws affecting enforcement of
creditor’s rights generally and by general principles of equity.

4.4.

No Default or Legal Restrictions.  The Company is not in violation of its
articles of incorporation, bylaws or other governing documents.  The Company is
not in default under, or in breach of any term or provision of, any contract,
Plan, lease, license, commitment, mortgage, indenture, bond, note, instrument or
other obligation where such default or breach would have a material adverse
effect on the Company, taken as a whole.  The execution and delivery of this
Plan by the Company and the consummation of the transactions contemplated hereby
do not and will not violate the articles of incorporation, bylaws or other
governing documents of the Company, and, except where any such conflict, breach,
default or violation would not have a material adverse effect on the Company,
taken as a whole, the execution and delivery of this Plan by the Company and the
consummation of the transactions contemplated hereby do not and will not (a)
conflict with or result in any breach of (or create in any party the right to
accelerate, terminate, modify or cancel) any terms, conditions or provisions of,
or constitute a default under, or require the consent of any party to, or result
in the imposition of any lien or encumbrance upon any asset or property of the
Company pursuant to the terms and conditions of, any contract to which the
Company is now a party or by which any of them or any of their respective
properties, assets or rights may be bound or affected, (b) violate any provision
of any law, rule or regulation of any administrative agency or governmental
body, or any order, writ, injunction or decree of any court, administrative
agency, governmental body or arbitrator, or (c) require any filing with, or
license, permit, consent or other governmental approval of, any federal, state
or local governmental body or governmental agency (including, without
limitation, the Securities and Exchange Commission, other than the filing of a
Form D and similar state securities laws filings).

4.5.

Compliance with Law.  The Company is not in violation of any federal, state,
local or foreign law, ordinance, regulation, judgment, decree, injunction or
order of any court or other governmental entity.  





11




4.6.

SEC Reports.  The Company is a development stage corporation and has not filed
any reports with the SEC.  

4.7.

Absence of Material Adverse Changes.  Since its inception, there has not been
any (a) material adverse change in the business, operations, properties,
condition (financial or otherwise) of the Company, (b) damage, destruction or
loss, whether covered by insurance or not, materially and adversely affecting
the business, properties or condition (financial or otherwise) of the Company,
taken as a whole, or (c) change by the Company in accounting methods or
principles used for financial reporting purposes, except as required by a change
in generally accepted accounting principles and concurred with by the Company’s
independent certified public accountants.

4.8.

Taxes.

(a)

The Company has filed, or will file, all Tax Returns relating to any Tax.  All
such Tax Returns were, or will be, correct and complete in all material
respects.  All Taxes owed by the Company have been paid when due or adequate
provision has been made therefore in the applicable financial statements.  There
are no security interests or liens on any of the assets or the stock or other
securities of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax.




(b)

The Company has withheld and paid all Taxes required by law to have been
withheld and paid in connection with amounts paid or owing to any employee,
commissioned agent, creditor, stockholder, or other third party.




(c)

There is no dispute or claim concerning any Tax liability of, or attributable
to, the Company (including, without limitation, any dispute or claim with
respect to any jurisdiction in which the Company does not currently file Tax
Returns) either (i) claimed or raised by any authority in writing, or (ii) as to
which the Company has knowledge.




(d)

The Company has not waived or extended any statute of limitations in respect of
any assessment or collection of Taxes or any alleged, proposed or actual
deficiency in Taxes or agreed to any extension of time with respect to the
filing of any Tax Return.




(e)

The Company has not filed a consent under the Code.




(f)

The Company has not made any payments, nor is it obligated to make payments, and
is not a party to any Plan that under certain circumstances could obligate it to
make any payments that will not be deductible under Section 280G of the Code.




(g)

The Company does not have any liability for the Taxes of any person or entity
other than the Company (i) under Section 1.1502-6 of the Treasury Regulations
(or any similar provision of State, local or foreign law), (ii) as a transferee
or successor, (iii) by contract, or (iv) otherwise.








12




4.9.

Litigation.  There is no legal, administrative, arbitration or other proceeding,
suit, claim or action of any nature or investigation, review or audit of any
kind pending or threatened against or involving the Company or its assets or
properties.

4.10.

Contracts and Commitments; No Default.  The Company:

(a)

has no written or oral contract, commitment, Plan or arrangement with any person
which (A) requires payments individually in excess of Twenty Five Thousand
Dollars ($25,000) annually or in excess of One Hundred Thousand Dollars
($100,000) over its term (including without limitation periods covered by any
option to extend or renew by either party) and (B) is not terminable on thirty
(30) days’ or less notice without cost or other liability;

(b)

does not pay any person or entity cash remuneration at the annual rate
(including without limitation guaranteed bonuses) of more than Fifty Thousand
($50,000) for services rendered;




(c)

is not restricted by Plan from carrying on its businesses or any part thereof
anywhere in the world or from competing in any line of business with any person
or entity;




(d)

is not subject to any obligation or requirement to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
person or entity;




(e)

is not party to any Plan, contract, commitment or loan to which any of its
directors, officers or shareholders or any Affiliate (or former Affiliate)
thereof is a party;




(f)

is not subject to any outstanding sales or purchase contracts, commitments or
proposals which is anticipated to result in any loss upon completion or
performance thereof;




(g)

is not party to any purchase or sale contract or Plan that calls for aggregate
purchases or sales in excess over the course of such contract or Plan of One
Hundred Thousand Dollars ($100,000) or which continues for a period of more than
twelve months (including without limitation periods covered by any option to
renew or extend by either party) which is not terminable on sixty (60) days’ or
less notice without cost or other Liability at or any time after the Closing;
and




(h)

has no distributorship, dealer, manufacturer’s representative, franchise or
similar sales contract relating to the payment of a commission.




4.11

Brokers or Finders.  The Company has not dealt with any broker or finder in
connection with the transactions contemplated hereby.  The Company has not
incurred, nor shall it incur, directly or indirectly, any liability for any
brokerage or finders’ fees, agent commissions or any similar charges in
connection with this Plan or any transaction contemplated hereby.





13




4.12

Full Disclosure.  No representations or warranties made by the Company in this
Plan, in any of the exhibits or schedules attached to this Plan, or in the
schedules attached hereto, or in any other statements furnished or to be
furnished by the Company to Ding Dong and the Exchanging Stockholders pursuant
to this Plan contains any untrue statement of a material fact or omits to state
a material fact necessary to make any statement contained herein or therein not
misleading.  Copies of all documents heretofore or hereafter delivered or made
available to Ding Dong and the Exchanging Stockholders pursuant hereto were or
will be complete and accurate records of such documents.

5.

Deliveries at Closing.

5.1

Company’s Deliveries at Closing.  At the Closing, the Company shall deliver or
cause to be delivered to Ding Dong and the Exchanging Stockholders all of the
following:

(a)

Certificates representing the Company Shares, registered in the names of the
Exchanging Stockholders;

(b)

A certificate of an officer of the Company, in a form and substance reasonably
acceptable to Ding Dong, dated as of the Closing Date, certifying that (i) all
representations and warranties of the Company made herein are true and correct
as of the Closing Date; and (ii) the Company has performed and complied in all
material respects with all Plans, covenants, obligations and conditions required
by this Plan to be performed or complied with by the Company on or prior to the
Closing.

(c)

Certified resolutions of the Board of Directors of the Company authorizing the
consummation of the transactions contemplated by this Plan;

(d)

Written resignations of the officers of the Company effective as of the Closing
Date in form satisfactory to Ding Dong and the Exchanging Stockholders;

(e)

A form of Amendment (as defined in Section 6.1);

(f)

A Form D pursuant to Regulation D promulgated under the Securities Act, the
filing of which will be effected within fifteen (15) days of the Closing;

(g)

Any notices of sales required to be filed with the applicable federal and state
agencies, which will be filed within the applicable periods therefor;

(h)

A certificate of good standing of the Company from the State of Delaware as of
the most recent practicable date; and

(i)

Such other documents and instruments as shall be reasonably necessary to effect
the transactions contemplated hereby.

5.2.

Exchanging Stockholders’ and Ding Dong’s Deliveries at Closing.  At the Closing,
the Exchanging Stockholders shall deliver or cause to be delivered to the
Company all of the following:





14




(a)

Original certificates representing Ding Dong Shares to be exchanged pursuant to
this Plan;

(b)

Stock Assignments Separate from Certificate in the form and substance
satisfactory to the Company and duly executed by each of the Exchanging
Stockholders regarding Ding Dong Shares;

(c)

A certificate of an officer of Ding Dong, in a form and substance reasonably
acceptable to the Company, dated as of the Closing Date, certifying that (i) all
representations and warranties of Ding Dong made herein are true and correct as
of the Closing Date; and (ii) Ding Dong has performed and complied in all
material respects with all Plans, covenants, obligations and conditions required
by this Plan to be performed or complied with by Ding Dong on or prior to the
Closing.

 (d)

Certified resolutions of the Board of Directors of Ding Dong authorizing the
consummation of the transactions contemplated by this Plan;

(e)

A certificate of good standing of Ding Dong from the State of California as of
the most recent practicable date; and

(f)

Such other documents and instruments as shall be reasonably necessary to effect
the transactions contemplated hereby.

6.

Covenants.

6.1.

Filings; Consents; Removal of Objections.  Subject to the terms and conditions
herein provided, the parties hereto will use their best efforts to take or cause
to be taken all actions and do or cause to be done all things necessary, proper
or advisable under applicable laws to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated hereby, including without
limitation obtaining all consents of any person or entity, whether private or
governmental, required in connection with the consummation of the transactions
contemplated herein.  In furtherance, and not in limitation of the foregoing, it
is the intent of the parties to consummate the transactions contemplated herein
at the earliest practicable time, and they respectively agree to exert their
best efforts to that end, including without limitation: (i) the removal or
satisfaction, if possible, of any objections to the validity or legality of the
transactions contemplated herein; and (ii) the satisfaction of the conditions to
consummation of the transactions contemplated hereby.

6.2.

Further Assurances; Cooperation; Notification.

(a)

Each party hereto will, at and after the Closing, execute and deliver such
instruments and take such other actions as the other party or parties, as the
case may be, may reasonably require in order to carry out the intent of this
Plan.  Without limiting the generality of the foregoing, at any time after the
Closing, at the request of the Company and without further consideration, Ding
Dong and the Exchanging Stockholders will execute and deliver such instruments
of exchange, transfer, conveyance, assignment and confirmation and take such
action as the Company may reasonably deem necessary or desirable in order to
more





15




effectively transfer, convey and assign to the Company, and to confirm the
Company’s title to, Ding Dong Shares.

(b)

At all times from the date hereof until the Closing, each party will promptly
notify the other in writing of the occurrence of any event which it reasonably
believes will or may result in a failure by such party to satisfy the conditions
and covenants specified in Articles 5 and 6 hereof.

6.3.

Public Announcements.  On or after the Closing Date, the Company and Ding Dong
shall issue a press release (the “Press Release”) in a form and substance
acceptable to both parties disclosing the execution of this Plan.  Other than
the Press Release, none of the parties hereto will make any public announcement
with respect to the transactions contemplated herein without the prior consent
of the other parties, which consent will not be unreasonably withheld or
delayed; provided, however, that any of the parties hereto may at any time make
any announcements which are required by applicable law so long as the party so
required to make an announcement promptly upon learning of such requirement
notifies the other parties of such requirement and discusses with the other
parties in good faith the exact proposed wording of any such announcement.  

6.4.

Tax Matters; Cooperation and Records Retention.  Ding Dong and the Company will
(i) each provide the other with such assistance as may reasonably be requested
by any of them in connection with the preparation of any Tax Return, audit or
other examination by any taxing authority or judicial or administrative
proceedings relating to liability for Taxes, (ii) each retain and provide the
other with any records or other information which may be relevant to such Tax
Return, audit or examination, proceeding or determination, and (iii) each
provide the other with any final determination of such audit or examination,
proceeding or determination that affects any amount required to be shown on any
Tax Return of the other for any period.  Without limiting the generality of the
foregoing, Ding Dong and the Company will retain, until the applicable statutes
of limitations (including all extensions) have expired, copies of all Tax
Returns, supporting work schedules and other records or information which may be
relevant to such Tax Returns for all Tax periods or portions thereof ending on
or before the Closing and will not destroy or otherwise dispose of any such
records without first providing the other party with a reasonable opportunity to
review and copy the same.

7.

Survival and Indemnification.

7.1.

Survival.  The representations and warranties of each party hereto shall survive
the execution of and delivery of this Plan and the consummation of the
transactions contemplated hereby and the same shall be effective for a period of
one (1) year from the Closing Date and no longer.  The covenants and Plans
contained in this Plan shall survive the execution and delivery of this Plan and
the consummation of the transactions contemplated hereby and the same shall be
effective in accordance with their respective terms.

7.2.

Mutual Indemnification.  Subject to the limitations set forth in this Article 7,
each party each agrees to indemnify and save harmless each other party from and
against any and all losses, liabilities, expenses (including, without
limitation, reasonable fees and disbursements of counsel), claims, liens,
damages or other obligations whatsoever (collectively,





16




“Claims”) that may actually and reasonably be payable by virtue of or which may
actually and reasonably result from the inaccuracy of any of their respective
representations or the breach of any of their respective warranties, covenants
or Plans made in this Plan or in any certificate, schedule or other instrument
delivered pursuant to this Plan; provided, however, that no claim for indemnity
may be made hereunder if the facts giving rise to such Claim were in writing and
known to the party seeking indemnification hereunder, such facts constituted a
breach of the conditions to closing of the party seeking indemnification and the
party seeking indemnification elected in any event to consummate the
transactions contemplated by this Plan.  In addition, to the extent that
applicable insurance coverage is available and paid to the party seeking
indemnification hereunder with respect to the Claim for which indemnification is
being sought, such amounts of insurance actually paid shall be deducted from the
amount of the Claim for which indemnification may be sought hereunder and the
indemnified party may recover only the amount of the loss actually suffered by
the party to be indemnified.  To the extent that such insurance payment is
received subsequent to payment by the indemnifying party hereunder, the
indemnified party shall reimburse the indemnifying party, up to the amount
previously paid by the indemnifying party, for the amount of such insurance
payment.

7.3.

Procedures for Indemnification.  Each party agrees to give each other party
prompt written notice of any event or assertion of which it has knowledge
concerning any such Claim and as to which it may request indemnification
hereunder, and each party will cooperate with the other in determining the
validity of any such Claim.  The indemnifying party hereunder shall have the
right to participate in, or control the defense of (with counsel reasonably
satisfactory to the indemnified party), any such Claim for which indemnification
has been requested hereunder.  Each party agrees not to settle or compromise any
such Claim without the prior written consent of each other party.  The giving of
notice to the indemnifying party as provided herein and the opportunity to
participate or control the defense of the Claim for which indemnification is
sought shall be a prerequisite to any obligation of the indemnifying party to
indemnify the indemnified party hereunder.  Following indemnification as
provided hereunder, the indemnifying party shall be subrogated to all rights of
the indemnified party against all other parties with respect to the Claim for
which indemnification has been made.

7.4.

Limitations on Indemnification.  Notwithstanding the provisions of Section 7.2
hereof, no claim for indemnification by any party hereunder may be made unless
the amount of the Claim for which indemnification is sought exceeds $25,000.
 The maximum aggregate liability of Ding Dong and the Exchanging Stockholders to
the Company for all claims arising under the Documents shall equal the product
of (i) the number of Company Shares and (b) the average of the per share closing
price of the Common Stock for the five-day period preceding the day on which the
liability becomes payable.  In no event will the aggregate amount payable by the
Company pursuant to this Article 7 exceed $500,000.

8.

Miscellaneous.

8.1.

Cumulative Remedies.  Any person having any rights under any provision of this
Plan will be entitled to enforce such rights specifically, to recover damages by
reason of any breach of any provision of this Plan, and to exercise all other
rights granted by law, which rights may be exercised cumulatively and not
alternatively.





17




8.2.

Successors and Assigns.  Except as otherwise expressly provided herein, this
Plan and any of the rights, interests or obligations hereunder may not be
assigned by any of the parties hereto. All covenants and Plans contained in this
Plan by or on behalf of any of the parties hereto will bind and inure to the
benefit of the respective permitted successors and assigns of the parties hereto
whether so expressed or not.

8.3.

Severability.  Whenever possible, each provision of this Plan will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Plan or
the other documents.

8.4.

Counterparts.  This Plan may be executed in two or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts when taken together will constitute one and the same Plan.

8.5.

Entire Plan.  This Plan constitutes the entire Plan and understanding of the
parties with respect to the subject matter thereof, and supersedes all prior and
contemporaneous Plans and understandings.

8.6.

Expenses and Attorney Fees.  The Company, Ding Dong and the Exchanging
Stockholders shall each pay all of their respective legal and due diligence
expenses in connection with the transactions contemplated by this Plan,
including, without limiting the generality of the foregoing, legal and
accounting fees.

8.7.

Waiver of Conditions.  At any time or times during the term hereof, the Company
may waive fulfillment of any one or more of the conditions to its obligations in
whole or in part, and Ding Dong or the Exchanging Stockholders may waive
fulfillment of any one or more of the foregoing conditions to their obligation,
in whole or in part, by delivering to the other party a written waiver or
waivers of fulfillment thereof to the extent specified in such written waiver or
waivers.  Any such waiver shall be validly and sufficiently authorized for the
purposes of this Plan if, as to any party, it is authorized in writing by an
authorized representative of such party.  The failure of any party hereto to
enforce at any time any provision of this Plan shall not be construed to be a
waiver of such provision, nor in any way to affect the validity of this Plan or
any part hereof or the right of any party thereafter to enforce each and every
such provision.  No waiver of any breach of this Plan shall be held to
constitute a waiver of any other or subsequent breach.

8.8.

Law Governing.  This Plan shall be construed and interpreted in accordance with
and governed and enforced in all respects by the laws of the State of Delaware.

8.9

Disputed Matters.  Except as otherwise provided in this Plan, each party hereby
agrees that any suit, action or proceeding arising out of or relating to this
Plan shall be brought in either the United States District Court for the
District of New Jersey or a Superior Court of the State of New Jersey in the
County of Bergen, and the parties hereby irrevocably and unconditionally submit
to the jurisdiction of such courts.  The parties hereby agree to waive trial by
jury in any such suit, action or proceeding.  The parties irrevocably waive and
agree not to





18




raise any objection any of them might now or hereafter have to the bringing of
any such suit, action or proceeding in any such court including, without
limitation, any objection that the place where such court is located is an
inconvenient forum.  Each party agrees that any judgment or order against that
party in any such suit, action or proceeding brought in such a court shall be
conclusive and binding upon that party and consents to any such judgment or
order being recognized and enforced in the courts of its jurisdiction of
incorporation or organization or any other courts, by registration or entry of
such judgment or order, by a suit, action or proceeding upon such judgment or
order, or any other means available for enforcement of judgments or orders.

8.10.

Attorneys’ Fees.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Plan, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.

8.11.

Delivery by Fax.  Delivery of an executed counterpart of the Plan or any exhibit
attached hereto by facsimile transmission shall be equally as effective as
delivery of an executed hard copy of the same.  Any party delivering an executed
counterpart of this Plan or any exhibit attached hereto by facsimile
transmission shall also deliver an executed hard copy of the same, but the
failure by such party to deliver such executed hard copy shall not affect the
validity, enforceability or binding nature effect of this Plan or such exhibit.
 

8.12.

Gender Neutral Pronouns.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the referenced person, persons, entity or entities may require.

IN WITNESS WHEREOF, each of the parties to this Plan has executed or caused this
Plan to be executed as of the date first above written.

TERRA MEDIA, LTD.,

A Delaware corporation







By:

Thomas Monahan, President

DING DONG SCHOOL, LTD.,

A New Jersey corporation







By:

Thomas Monahan, President








19










EXHIBIT A




EXCHANGING STOCKHOLDERS







Shareholders

Shares







_s/Liliya Abdullayeya_

Liliya Abdullayeva

1,000







__s/Jennifer Adler____

Jennifer Adler

         

1,000







__s/Bolivar Alvarez___

Bolivar Alvarez

1,000







_s/Dezso Arpad______

Dezso Arpad

5,000







_s/Sophia Yeh Chen___

Sophia Yeh Chen




and

5,000







_s/Thomas Y. Chen____

Thomas Y. Chen







_s/Irina Chernikina_____

Irina Chernikina

     

201,000







_s/Hyeong Taek Choi___

Hyeong Taek Choi

         

1,000







__s/Andrew Eracleous___

Andrew Eracleous

       

10,000











20







_s/Bradley Fidler____

Bradley Fidler

1,000







_s/Roger L. Fidler____

Roger L. Fidler

101,000







_s/Marija Galic______

201,000

Marija Galic







_s/Lioudmela Giebeniouk__

Lioudmela Giebeniouk

         

1,000







__s/Gustav Grabscheid___

Gustav Grabscheid

         

1,000







__s/Inna Kadaev_____

Inna Kadaev

         

1,000







__s/Olga Kapanina___

Olga Kapanina

     

201,000







__s/Thomas Monahan__

Thomas Monahan

10,000,000







__s/Barbara Mostoff____

Barbara Mostoff

         

1,000










__s/Jozefa Mul_______

Jozefa Mul

         

1,000










__s/Steve Saltman___

Steve Saltman

       

51,000











21




__s/Esther Schumann__

Esther Schumann

     

201,000







__s/Joshua Shainberg_

Joshua Shainberg

5,000







__s/Dzulyeta Shvartsman__

Dzulyeta Shvartsman

1,000







_s/Glenn Stryker_______

Glenn Stryker

         

1,000










__s/Robert Sullivan____

Robert Sullivan

     

101,000







__s/Charlotte Swint__

Charlotte R. Swint

125










__s/Dr. John Swint____

Dr.  John Swint

2,500










__s/John W. Swint II____

John W. Swint, II

125










__s/Marie F. Swint_______

Marie F. Swint

            125







__s/Concepcion Vargas____

Concepcion Vargas

      

51,000

















22




_s/Vanessa Welch__________

Vanessa Welch

125










___s/Dr. Michael Martin_____

6,500

Medical Infared Imaging, Inc.





23










DING DONG DISCLOSURE SCHEDULE




3.12.

Intellectual Property Rights - None. However, the Company is in the process of
applying for a trademark on “Learning is Basic” and copyrights of its
proprietary educational software for content only, not source code.




 




























